CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Exhibit 10.76

 

CONFIDENTIAL



 

Amendment #1

to Collaboration AGREEMENT

 

THIS AMENDMENT #1 TO COLLABORATION AGREEMENT (“First Amendment”) is made and
entered into as of July 1, 2015 (the “First Amendment Effective Date”) by and
between Amyris, Inc., having its principal place of business located at 5885
Hollis St, Suite 100, Emeryville, CA 94608 USA (“Amyris”), and Firmenich SA,
having its registered place of business at 1, route des Jeunes, 1208 Geneva
Switzerland (“Firmenich”).

 

WHEREAS, Amyris and Firmenich entered into that certain Collaboration Agreement
on March 13, 2013 (the “Agreement”) to collaborate on the development and
worldwide use and commercialization of Ingredients in the F&F Market using
Strain Generation Technology Controlled by Amyris and other contributions of the
Parties.

 

WHEREAS, pursuant to the terms and conditions of this First Amendment, the
Parties desire to amend the Agreement to update (i) funding milestones and
associated payments related to those milestones, (ii) the sharing of Profits and
(iii) the calculation of a commercialization bonus as set forth in Appendix F.

 

NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the Parties agree as follows:

 

1.Section 3.10.2 of the Agreement is hereby amended by deleting such section in
its entirety and replacing it with the following new section 3.10.2:

 

“3.10.2       In addition, Firmenich will make the following four milestone
payments to Amyris on the following conditions:

 

•Milestone 1: [*] within thirty (30) days of achieving the Target Cost or less
per kilogram of the Initial Ingredient meeting the Ingredient Specifications
when the Initial Ingredient is produced by Amyris (or on its behalf) in a
“Qualifying Run” (i.e., in a [*] fermenter or larger, at Amyris’ option);
provided, that in determining whether or not the Target Cost is achieved in such
Qualifying Run, the Parties will use the agreed assumed costs of raw materials
and fermentation as set forth in the Target Cost Model, not the actual costs for
such raw materials and fermentation incurred by Amyris in such Qualifying Run.

 

·Milestone 2: [*] within thirty (30) days of Amyris’s first delivery to
Firmenich of at least [*] of the Intermediate, [*], which amount is measured on
a pure basis. Payment for an achieved Milestone 2 will be made within thirty
(30) days after agreement by the Steering Committee that this Milestone 2 has
been achieved. Under this Milestone 2, the [*] shall be delivered with a
chemical purity of [*] and have a mass conversion yield of [*] (on a pure basis)
to [*] greater than [*].

 

·Milestone 3: [*] if Amyris delivers, prior to December 31, 2015, at least [*]
of [*], which amount is measured on a pure basis, that meets the requirements in
this paragraph. Payment for an achieved Milestone 3 will be made within thirty
(30) days after agreement by the Steering Committee that this Milestone 3 has
been achieved. To satisfy this Milestone 3, (i) the

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

CONFIDENTIAL Page 1 of 5 



 



  · [*] shall have a chemical purity that meets the Ingredient Specifications,
(ii) the [*] shall have a mass conversion yield of the [*] (on a pure basis) to
[*], and (iii) the final [*] produced from such [*] must meet an olfactive
standard set by Firmenich. In the event Amyris fails to deliver the [*]
described herein prior to December 31, 2015, Amyris will still earn the
Milestone 3 payment if it meets Milestone 3 no later than June 30, 2016, though
the payment in that case will be [*].

 

·Milestone 4: [*] if Amyris achieves the Target Cost of [*] for the production
of [*] in a Qualifying Run, which [*] meets the requirements in this paragraph.
Payment for an achieved Milestone 4 will be made within thirty (30) days after
agreement by Steering Committee that this Milestone 4 has been achieved. To
satisfy this Milestone 4, (i) the [*] shall have a chemical purity that meets
the Ingredient Specifications, (ii) the [*] shall have a mass conversion yield
of the [*] (on a pure basis) to [*], and (iii) the final [*] produced from such
[*] must meet an olfactive standard set by Firmenich. In determining whether or
not the Target Cost was achieved in this Qualifying Run, the Parties will use
the agreed assumed costs of raw materials and fermentation set forth in the
Target Cost Model. Recognition and payment of this Milestone 4 will impose,
commencing January 1, 2017, a cap on the Fully-Burdened Ingredient Manufacturing
Costs of [*] supplied by Amyris to Firmenich at [*]. This cap may be
renegotiated by the Parties in the event of extraordinary currency exchange rate
fluctuations.

 

For purposes of Milestone 3 and Milestone 4, the Ingredient Specifications for
[*] delivered under such milestones, and the timelines and the analytical
methods for determining its compliance with the applicable milestone will be
agreed by the Technical Committee in writing prior to the start of the pilot
production campaign for [*] at Amyris’s Brotas facility.

 

These milestones reflect achievement of certain technical parameters, such as
yield and productivity of Strains, and/or delivery of a specified sample volume
of the Intermediate or Ingredient such that it provides confidence to the
Parties that Amyris has sufficiently progressed on the Project to allow the
Parties to envision and plan for commercialization of the applicable
Intermediate or Ingredient.”

 

2.Section 21.2.1 of the Agreement is hereby amended by deleting such section in
its entirety and replacing it with the following new section 21.2.1:

 

“21.2.1 (a) General Principle. The Parties agree to share Profits from
Firmenich’s sale of Intermediates and Ingredients on the basis of 70% of such
Profits to Firmenich and 30% of such Profits to Amyris until such time as
Firmenich receives fifteen million U.S. dollars (US$15,000,000) more than Amyris
from its share of Profits. After such time, the sharing of Profits will become
50% of such Profits to each Party. Sharing of Profits will be based solely on
the sale of the Intermediates and Ingredients themselves, and not any Fragrance
or Flavor of which the Intermediates or Ingredients comprises. Profits will in
all cases be paid within sixty (60) days after the end of each calendar quarter.

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

CONFIDENTIAL Page 2 of 5 



 



(b)        Exception for [*]. Notwithstanding the foregoing in subsection (a),
the Parties agree that:

 

(1)the Profits from Firmenich’s sale of any (i) [*] that is purchased from
Amyris during calendar year 2015 or calendar year 2016 or (ii) any Intermediate
or Ingredient, including [*] or [*], produced from [*] that is purchased from
Amyris during calendar year 2015 or calendar year 2016 shall be split [*];

 

(2)the Profits from Firmenich’s sale of any [*] produced from [*] that is
purchased from Amyris on or after January 1, 2017 shall be, and at all times
remain, [*];

 

(3)the Profits from Firmenich’s sale of any [*] produced from [*] that is
purchased from Amyris on or after January 1, 2017 shall be, and at all times
remain, [*];

 

(4)the Profit splits described in clauses (1), (2), and (3) of this subsection
(b) are independent of subsection (a) and will not be amended, changed or
otherwise affected by the shift under subsection (a) to [*];

 

(5)none of the Profits from Firmenich’s sale of any [*] or of any Intermediate
or Ingredient, including [*] or [*], produced from [*] will count toward
triggering the [*] split in subsection (a); and

 

(6)For clarity, any Profits from Firmenich’s sale of any (i) [*] that is
purchased from Amyris on or after January 1, 2017 or (ii) Intermediate or
Ingredient (excluding [*] and [*]) produced from [*] purchased from Amyris on or
after January 1, 2017 shall be subject to the Profit split(s) set forth in
subsection (a) above.

 

In addition, the Parties agree that, notwithstanding anything to the contrary in
this Agreement (including section 3.11), any Firmenich Non-Project Intellectual
Property that is or may be used to produce [*] or any Intermediate or Ingredient
made from [*] (including [*]) will be considered Firmenich Non-Project
Royalty-Bearing Intellectual Property, but no royalty payment or other
compensation is or will be due or payable to Firmenich for such use.”

 

3.Section 21.3 of the Agreement is hereby amended by deleting such section in
its entirety and replacing it with the following new section 21.3:

 

“21.3 Success Bonus. Amyris shall pay to Firmenich a success bonus (the “Bonus”)
for commercializing the Intermediates or Ingredients, which shall be calculated
as set forth in Appendix F. However, the Parties agree that, consistent with
section 21.2.1(b)(5), none of the Profits from Firmenich’s sale of any [*] or of
any Intermediate or Ingredient, including [*], produced from [*] will be
included in the calculation of the first criterion of the “Bonus Trigger” in
such Appendix F.”

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

CONFIDENTIAL Page 3 of 5 



 



Appendix F of the Agreement (i.e., Model for Calculation of Bonus) is hereby
amended by deleting such appendix in its entirety and replacing it with the new
Appendix F attached hereto as Attachment 1.

 

4.Capitalized terms used in this First Amendment shall have the same meaning as
defined in the Agreement unless otherwise defined herein. Except as specifically
provided in this First Amendment, the terms and conditions of the Agreement
shall remain in full force and effect, and unchanged. Together, the Agreement
and this First Amendment constitute the entire agreement between the Parties,
and supersede any and all prior negotiations, representations, correspondence,
understandings and agreements with respect to the subject matter of this First
Amendment. To the extent of any conflict between the Agreement and this First
Amendment, this First Amendment shall supersede and govern solely to the extent
of such conflict. This First Amendment may be executed in counterparts, which
together shall constitute one document and be binding on the Parties.

 

IN WITNESS WHEREOF, and intending to be bound by the provisions hereof, the
Parties have caused this First Amendment to be executed personally or by their
duly authorized representatives, to be effective as of the First Amendment
Effective Date.

 



AMYRIS, INC.   FIRMENICH SA           Signature: /s/ Keri Zook   Signature: /s/
Genevieve Berger By: Keri Zook   By: Genevieve Berger Title: V.P., Assistant
General Counsel   Title: CHIEF RESEARCH OFFICER                 Signature: /s/
Boet Brinkgreve       By: Boet Brinkgreve       Title: PRESIDENT INGREDIENTS &
PRESIDENT FIRMENICH CHINA

 

 

 

 

 



CONFIDENTIAL Page 4 of 5 



 

Attachment 1

 

 

APPENDIX F

 

MODEL FOR CALCULATION OF BONUS

 

Bonus Calculation

 

Bonus Intent: As Firmenich is solely responsible for the commercialization of
Firmenich Product from the Collaboration, Amyris will pay a one-time bonus to
Firmenich, conditional on achieving certain requirements set forth below, in
order to incentivize those efforts.

 

Bonus Schedule:

Year in Which Bonus Trigger Achieved One-Time Commercialization  Bonus Payment  
Years 1 - 5 [*]   Year 6 [*]   Years 7 onwards [*]  

 

Years 1-5: June 1, 2014 through May 31, 2019

Year 6: June 1, 2019 through May 31, 2020

Year 7 onwards: on or after June 1, 2020

 

Bonus Trigger: trigger for the one-time payment of a commercialization bonus
from Amyris to Firmenich is defined as achieving all of the following:

-The Parties’ [*] split is triggered under section 21.2.1(a).

-Firmenich is making all Reasonable Efforts to commercialize Firmenich Products
from the Collaboration pursuant to Article 2.5, including but not limited to
such activities as conducting customer sampling, marketing and promotion, and
providing customer service to support product sales.

-Firmenich has provided a 5-year business plan to the Steering Committee, which
will be updated on an annual basis and which demonstrates their intentions for
the growth of Firmenich Product sales commensurate with the market conditions
for that product or products.

 

One-Time Commercialization Bonus Payment

-The Bonus will be paid as a one-time payment from Amyris to Firmenich within 60
days of Firmenich achieving the Bonus Trigger.

-If Bonus Trigger is achieved within Year 6, payment will be [*] on a monthly
basis (e.g., if Bonus Trigger is achieved 4 months into Year 6, payment will be
[*]).

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 

CONFIDENTIAL Page 5 of 5  





--------------------------------------------------------------------------------

